UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D. C.20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 OR 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of earliest event reported)May 18, 2009 CENTRAL VERMONT PUBLIC SERVICE CORPORATION (Exact name of registrant as specified in its charter) Vermont (State or other jurisdiction of incorporation) 1-8222 (Commission File Number) 03-0111290 (IRS Employer Identification No.) 77 Grove Street, Rutland, Vermont05701 (Address of principal executive offices)(Zip Code) Registrant’s telephone number, including area code (800) 649-2877 N/A (Former name or former address, if changed since last report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: ¨Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) ¨Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) ¨Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) ¨Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 7.01.Regulation FD Disclosure. This presentation will be conducted at the CVPS utility analyst luncheon in New York, New York before an audience of electric industry analysts and industry professionals on Tuesday, May 19, 2009. CVPS Analyst Luncheon New York City, May 19, 2009 Presented by Robert Young, Pamela Keefe and William Deehan Safe Harbor Statement Statements contained in this presentation that are not historical fact are forward-looking statements within the meaning of the safe harbor provisions under the Private Securities Litigation Reform Act of 1995.Whenever used in this presentation, the words “estimate,” “expect,” “believe,” or similar expressions are intended to identify such forward-looking statements.Forward-looking statements involve estimates, assumptions, risks and uncertainties that could cause actual results or outcomes to differ materially from those expressed in the forward-looking statements.Actual results will depend upon, among other things, the actions of regulators, performance of the Vermont Yankee nuclear power plant, effects of and changes in weather and economic conditions, volatility in wholesale power markets, our ability to maintain our current credit ratings, performance of our unregulated business, and other considerations such as the operations of ISO-New England, changes in the cost or availability of capital, authoritative accounting guidance, and the effect of the volatility in the equity markets on pension benefit and other costs.We cannot predict the outcome of any of these matters; accordingly, there can be no assurance that such indicated results will be realized.We undertake no obligation to publicly update any forward-looking statements, whether as a result of new information, future events or otherwise. Investor Contact Information Pamela J. Keefe Sr. Vice President, CFO & Treasurer (802) 747-5435 e-mail: pkeefe@cvps.com CVPS Profile ØVermont’s largest integrated electric utility ØCVPS serves 159,000 customers in a territory covering half of the area of Vermont ØRural service territory of 18 customers per mile of line Credit Ratings Standard & Poor’s Corporate Credit Rating BB+/stable First Mortgage Bonds BBB+ Preferred Stock B+ COMMON STOCK PROFILE (NYSE: CV) Quarter Ended March 31, 2009 Market Capitalization $201.5M Book Value $19.03 Market-to-Book 0.91 52-week Range $15.16 - $26.32 Price/Earnings Ratio 11.09 Debt % / Equity % 43% / 57% Average Daily Volume 87,067 Shares Outstanding 11,648,948 Annualized Dividend Yield 5.32% Today’s Discussion Topics ØAttributes and recent accomplishments ØKey measures of success ØRegulatory Update ØFuture energy planning considerations ØInfrastructure investments ØFinancial position and performance ØLong-term strategy Attributes & Recent Accomplishments ØLowest rates among major utilities in New England ØRanked second in East Region for Customer Satisfaction Index in 2008 J.D. Power phone survey ØMet or exceeded Vermont's 17 service quality and reliability standards for fourth straight year ØAmong lowest carbon-emitting power mixes in the U.S. Ø2007 and 2mergency Recovery Awards ØCustomer transactional satisfaction rated over 90% Key Measures of Success ØKeep customer rates low while maintaining superior reliability -Meet service quality standards ØAchieve positive regulatory outcomes -Gained approval of Alternative Regulation Plan -Maintain positive, productive relationship with regulators -Working in Integrated Resource Planning (IRP) process to develop regulatory consensus on future power supply choices ØSecure stable, long-term, clean, competitively priced energy supplies -Negotiate future contracts with Entergy-Vermont Yankee and Hydro-Quebec -Meet Vermont’s renewable requirements Key Measures of Success, cont. ØIncrease rate base on which shareholders earn a return -Complete capital projects through Asset Management Plan, including CVPS SmartPower™ -Continue investments in Velco ØRestore corporate credit rating to investment grade Regulatory Update ØAlternative Regulation Plan Approved -2009 through 2011; can petition for extension thereafter ØAgreement reached with consumer advocate to implement smart grid technologies -Detailed Plan establishes scope of services, schedule and cost recovery ØIRP -Detailed portfolio evaluation scoring method developed -Used to evaluate proposals received in recent market-wide solicitation -Evaluation incorporates input from consumer advocate ØVermont Yankee Nuclear (Entergy) -Existing purchased power source for CVPS ending in 2012 -If VY is relicensed, CV is willing to purchase 100 MW annually under a long-term purchase power agreement - Pre-existing “Value Sharing Agreement” – insurance against high future power prices from 2012 to 2022 ·High is defined as prices >$61/mWh (+inflation) Future Energy Planning Considerations ØRegulatory input incorporated in evaluation and acquisition methods during the IRP process ØEvaluation Score card for new power sources -Initial screen:consistency with CVPS achieving investment grade credit status -Portfolio expected cost and cost variability – 60% weight -Renewable/sustainable resource – 40% weight -Environmental impacts – 40% weight -Energy, technology and source diversity – 40% weight -Reliability characteristics – 40% weight Future Energy Planning Considerations CVPS 2 TYPE Nuclear 1 49.6% Hydro 2 39.1% Oil 3 1.1% Wood 4 3.7% CVPS Cow Power™ 5 0.2% Other 6 6.3% Notes: 1 Nuclear includes Vermont Yankee and Millstone 3. 2 Hydro includes 93 percent of purchase form Hydro-Quebec.In 2007 (last year available), 93 percent of HQ production was from hydro.Other sources include CV-owned and independent power producers. 3 Includes Wyman (#6 oil), CV peakers, which consist of two gas turbines, and an estimated 4 percent of HQ. 4 Includes all McNeil and Ryegate. 5 Methane from VT Energy Recovery and CVPS Cow Power™. 6 Includes all other non-specified; about 35 percent is from ISO and 65 percent from bilateral purchases, including 15 percent from HQ. Long-Term Contract Negotiations Continuing Hydro-Quebec ØNegotiations continuing with Hydro-Quebec ØContract proposal with Hydro-Quebec expected in 2009 ØContract may contain wind energy, in addition to hydro ØBuilding capacity for power export a significant economic strategy for Province of Quebec, as well as Hydro-Quebec Vermont Yankee ØNegotiations under way for new contract conclusion now expected in 2009 ØNRC final decision on license extension expected in 2009 ØVermont decision on operation extension expected in 2009 ØState legislative approval required under previous agreement with Entergy.Vote expected in New Portfolio Options ØResource Solicitation -“Joint RFP” with Green Mountain Power and Vermont Electric Coop for 100 MW ·41 proposals evaluated ·5 Finalists selected ·1 Contract entered Thru May 1, 2009 ·Expect to finalize contracts with 3 renewable power projects in coming weeks ·Development risk associated with 2 of those projects -Additional RFP’s expected over the next several years to compliment results of the long-term contract negotiations -“Contingent RFP” with Green Mountain Power for 150 MW ·Contingent on future status and purchase from Vermont Yankee ·Resolution expected in 2010 New Portfolio Options, cont. ØFuture Vermont-based Generation Joint utility feasibility study results released in August 2008 indicate: -A single large or several medium-sized base load plants may warrant consideration given costs, transmission constraints and energy needs -Renewable resources could play important role in addressing Vermont's potential supply gap -CVPS and other Vermont utilities have not concluded whether to pursue construction of new Vermont-based generation plants -CVPS may support development of new, medium-sized, base load, in-state generation; interested in power purchase opportunities, if developed Q1 2009 Financial Results Q1 2009 Q1 2008 Operating Revenues Retail sales $ 74,083 $ 75,406 Resale sales $ 13,933 13,502 Other $ 2,711 $ 2,316 Total operating revenue $ 90,727 $ 91,224 Operating Expenses Purchased power $ 41,610 $ 42,906 Other operating expenses $ 39,618 $ 40,027 Income tax expense $ 2,876 $ 1,859 Total Operating Expense $ $84,104 $ $84,792 Equity in Earnings of Affiliates $ 4,445 $ 4,185 Net Income $ 6,872 $ 5,908 Earnings per share of common stock – diluted $ 0.58 $ 0.56 Liquidity & Financing Cash Flows March 2009 March 2008 Cash and cash equivalents at beginning of period $ 6,722 $ 3,803 Cash provided by operating activities $ 15,128 $ 11,222 Cash used for investing activities (5,937) (7,282) Cash used for financing activities (2,369) (1,378) Cash and cash equivalents at end of period $ $13,544 $ 6,365 ØForecast Velco investment of ~ $21M in December 2009 ØAffirming 2009 earnings guidance of $1.40 - Rate Base Growth CVPS RATE BASE – ACTUAL AND PROJECTED Dollars in millions 2005 2006 2007 2008 2009 2010 2011 2012 2013 Projected Rate Base $236 $236 $302 $344 $390 $427 $485 $525 $558 Projected CAGR of 10% from 2008 - Aging Infrastructure Drives Capex Increases ØOutage frequency increasing due to trees, equipment failure and animal outages ØAsset Management Plan addresses reliability with targeted infrastructure spending through 2013 and beyond Ø2.5 is the current SAIFI standard OVERALL SYSTEM RELIABILITY (SAIFI) 2003 1.86 2004 1.55 2005 1.86 2006 2.09 2007 2.45 2008 2.49 Capital Spending Trends HISTORIC & PROJECTED CAPITAL SPENDING Year Dollars in Millions 2005 $17.5 2006 $18.0 2007 $23.0 2008 $36.6 2009 $32.1 2010 $48.1 2011 $54.5 2012 $60.2 2013 $41.5 Historical spending has not been inflated to 2009 dollars. Projected spending includes inflationary assumptions. Velco Investment Background ØVermont’s transmission operator ØFERC-regulated ØOwned by 20 Vermont utilities, including investor-owned, municipals and cooperatives ØCVPS owns 40 %; equity investments generally based on VTA load share of 43% ØIndependent management and board of directors VELCO INVESTMENTS 2004 - 2011 Year Dollars in Millions 2004 $7 2005 $0 2006 $23 2007 $53 2008 $3 2009 $21 2010 $24 2011 $13 2009 Earnings Guidance and Dividends Ø2009 Earnings Guidance -$1.40 - $1.60 per diluted share ØGuidance Drivers -Alt Reg mechanisms (PCAM, ESAM) -ESAM provides ‘floor’ for earnings in the regulated business -Impacts of the economy on retail sales ØDividends -$0.92 annual dividend -5.32% dividend yield (as of March 31, 2009) -Long-term strategy is for dividend yield to remain in line with peer utilities -Over short term, significant amount of available capital is being deployed in infrastructure improvements Long-Term Strategy ØProvide superior customer service and reliability ØImprove financial strength to restore our credit rating to investment grade and to fuel capital investments in our core business and VELCO ØPartner with the state and other utilities to create an affordable, reliable and environmentally responsible electric future for Vermont These strategies create shareholder value over the long term Appendix – Key Data Elements ØMarket Cap at 3/31/09: $201.5M Ø2008 Earned ROE:8.3% Ø2009 Rate Base: $390M Ø2009 Effective Tax Rate: 37 - 38% Ø2009 Capex (ex. Transco): $32M Ø2009 Transco investment:~$21M (December 2009) Ø~5 bp of ROE $0.01 eps ØCorp. Credit Rating (S&P):BB+ / stable Ø2009 Debt maturities:$5.5M Ø2008 Peak load:414.4 MW(Jan. 3) Ø2008 Avg 12 month system capability:466.5 MW Ø2008 Average Number of Customers: -136,074 Residential -22,407 Commercial -35 Industrial Ø2008 Revenues: -40% Residential -32% Commercial -11% Industrial -14% Resale Sales -3% Other Operating Revenue SIGNATURE Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. CENTRAL VERMONT PUBLIC SERVICE CORPORATION By Pamela J. Keefe Pamela J. Keefe Senior Vice President, Chief Financial Officer, and Treasurer May 18, 2009
